


110 HR 1326 IH: Openness Promotes

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1326
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Smith of Texas
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To promote openness in Government by strengthening
		  section 552 of title 5, United States Code (commonly referred to as the Freedom
		  of Information Act), and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Openness Promotes Effectiveness
			 in our National Government Act of 2007 or the
			 OPEN Government Act of
			 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Protection of fee status for news media.
					Sec. 4. Recovery of attorney fees and litigation
				costs.
					Sec. 5. Disciplinary actions for arbitrary and capricious
				rejections of requests.
					Sec. 6. Time limits for agencies to act on
				requests.
					Sec. 7. Individualized tracking numbers for requests and status
				information.
					Sec. 8. Specific citations in exemptions.
					Sec. 9. Reporting requirements.
					Sec. 10. Openness of agency records maintained by a private
				entity.
					Sec. 11. Office of Government Information Services.
					Sec. 12. Accessibility of critical infrastructure
				information.
					Sec. 13. Report on personnel policies related to
				FOIA.
				
			2.FindingsCongress finds that—
			(1)the Freedom of
			 Information Act was signed into law on July 4, 1966, because the American
			 people believe that—
				(A)our constitutional
			 democracy, our system of self-government, and our commitment to popular
			 sovereignty depends upon the consent of the governed;
				(B)such consent is
			 not meaningful unless it is informed consent; and
				(C)as Justice Black
			 noted in his concurring opinion in Barr v. Matteo (360 U.S. 564 (1959)),
			 The effective functioning of a free government like ours depends largely
			 on the force of an informed public opinion. This calls for the widest possible
			 understanding of the quality of government service rendered by all elective or
			 appointed public officials or employees.;
				(2)the American
			 people firmly believe that our system of government must itself be governed by
			 a presumption of openness;
			(3)the Freedom of
			 Information Act establishes a strong presumption in favor of
			 disclosure as noted by the United States Supreme Court in United States
			 Department of State v. Ray (502 U.S. 164 (1991)), a presumption that applies to
			 all agencies governed by that Act;
			(4)disclosure,
			 not secrecy, is the dominant objective of the Act, as noted by the
			 United States Supreme Court in Department of Air Force v. Rose (425 U.S. 352
			 (1976));
			(5)in practice, the
			 Freedom of Information Act has not always lived up to the ideals of that Act;
			 and
			(6)Congress should
			 regularly review section 552 of title 5, United States Code (commonly referred
			 to as the Freedom of Information Act), in order to determine whether further
			 changes and improvements are necessary to ensure that the Government remains
			 open and accessible to the American people and is always based not upon the
			 need to know but upon the fundamental right to
			 know.
			3.Protection of fee
			 status for news mediaSection
			 552(a)(4)(A)(ii) of title 5, United States Code, is amended by adding at the
			 end the following:
			
				In making a
				determination of a representative of the news media under subclause (II), an
				agency may not deny that status solely on the basis of the absence of
				institutional associations of the requester, but shall consider the prior
				publication history of the requester. Prior publication history shall include
				books, magazine and newspaper articles, newsletters, television and radio
				broadcasts, and Internet publications. If the requestor has no prior
				publication history or current affiliation, the agency shall consider the
				requestor’s stated intent at the time the request is made to distribute
				information to a reasonably broad
				audience..
		4.Recovery of
			 attorney fees and litigation costsSection 552(a)(4)(E) of title 5, United
			 State Code, is amended by adding at the end the
			 following:
			
				For purposes of this section only, a
			 complainant has substantially prevailed if the complainant has obtained relief
			 through either—(i)a judicial order, administrative
				action, or an enforceable written agreement or consent decree; or
				(ii)a voluntary or unilateral change
				in position by the opposing party, in a case in which the complainant’s claim
				or defense was not
				frivolous.
				.
		5.Disciplinary
			 actions for arbitrary and capricious rejections of requestsSection 552(a)(4)(F) of title 5, United
			 States Code, is amended—
			(1)by inserting
			 (i) after (F); and
			(2)by adding at the
			 end the following:
				
					(ii)The Attorney General shall—
						(I)notify the Special Counsel of each
				civil action described under the first sentence of clause (i); and
						(II)annually submit a report to Congress
				on the number of such civil actions in the preceding year.
						(iii)The Special Counsel shall annually
				submit a report to Congress on the actions taken by the Special Counsel under
				clause
				(i).
					.
			6.Time limits for
			 agencies to act on requests
			(a)Time
			 limits
				(1)In
			 generalSection 552(a)(6)(A)(i) of title 5, United States Code,
			 is amended by striking determine within 20 days (excepting Saturdays,
			 Sundays, and legal public holidays) after the receipt of any such
			 request and inserting within the 20-day period commencing on the
			 date on which the request is first received by the agency (excepting Saturdays,
			 Sundays, and legal public holidays), which shall not be tolled without the
			 consent of the party filing the request, determine.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect 1
			 year after the date of enactment of this Act.
				(b)Applicability of
			 agency fees
				(1)LimitationSection
			 552(a)(4)(A) of title 5, United States Code, is amended by adding at the end
			 the following:
					
						(vii)An agency may
				not charge any fees under this subparagraph if the agency fails to comply with
				any time limit that applies under paragraph
				(6).
						.
				(2)Effective date
			 and applicationThe amendment made by this subsection shall take
			 effect 1 year after the date of enactment of this Act and shall apply to
			 requests for information under section 552 of title 5, United States Code,
			 filed on or after that effective date.
				7.Individualized
			 tracking numbers for requests and status information
			(a)In
			 generalSection 552(a) of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(7)Each agency shall—
						(A)establish a system to assign an
				individualized tracking number for each request for information under this
				section;
						(B)not later than 10 days after receiving
				a request, provide each person making a request with the tracking number
				assigned to the request; and
						(C)establish a telephone line or Internet
				service that provides information about the status of a request to the person
				making the request using the assigned tracking number, including—
							(i)the date on which the agency
				originally received the request; and
							(ii)an estimated date on which the
				agency will complete action on the
				request.
							.
			(b)Effective date
			 and applicationThe amendment made by this section shall take
			 effect 1 year after the date of enactment of this Act and apply to requests for
			 information under section 552 of title 5, United States Code, filed on or after
			 that effective date.
			8.Specific
			 citations in exemptionsSection 552(b) of title 5, United States
			 Code, is amended by striking paragraph (3) and inserting the following:
			
				(3)specifically
				exempted from disclosure by statute (other than section 552b of this title),
				provided that such statute—
					(A)if enacted after the
				date of enactment of the Openness Promotes
				Effectiveness in our National Government Act of 2007,
				specifically cites to this section; and
					(B)(i)requires that the
				matters be withheld from the public in such a manner as to leave no discretion
				on the issue; or
						(ii)establishes particular criteria
				for withholding or refers to particular types of matters to be
				withheld;
						.
		9.Reporting
			 requirements
			(a)Annual report
			 requirementsSection 552(e)(1) of title 5, United States Code, is
			 amended—
				(1)in the matter
			 preceding subparagraph (A) by striking fiscal year and which and
			 inserting fiscal year. Information in the report shall be expressed in
			 terms of each principal component of the agency and for the agency overall,
			 and;
				(2)in
			 subparagraph (B)(ii), by inserting after the first comma the following,
			 the number of occasions on which each statute was relied
			 upon,;
				(3)in subparagraph
			 (C), by inserting after median the following: and
			 average;
				(4)in subparagraph
			 (E), by inserting before the semicolon the following: , based on the
			 date on which each request was initially received by the agency;
			 and
				(5)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (N) and (O), respectively, and
			 inserting after subparagraph (E) the following new subparagraphs:
					
						(F)the average number
				of days for the agency to respond to requests beginning on the date on which
				each request was initially received by the agency, the median number of days
				for the agency to respond to such requests, and the range in number of days for
				the agency to respond to such requests;
						(G)based on the number
				of business days that have elapsed since each request was initially received by
				the agency—
							(i)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 1 day and less than 201 days, stated in 20-day
				increments;
							(ii)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 200 days and less than 301 days;
							(iii)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 300 days and less than 401 days; and
							(iv)the number of
				requests for records to which the agency has responded with a determination
				within a period greater than 400 days;
							(H)the average number
				of days for the agency to provide the granted information beginning on the date
				on which each request was initially received by the agency, the median number
				of days for the agency to provide the granted information, and the range in
				number of days for the agency to provide the granted information;
						(I)the median and
				average number of days for the agency to respond with a determination to
				administrative appeals based on the date on which each appeal was initially
				received by the agency; the highest number of business days taken by the agency
				to respond to an administrative appeal; and the lowest number of business days
				taken by the agency to respond to an administrative appeal;
						(J)data on the 10
				active requests with the earliest filing dates pending at the agency, including
				the amount of time that has elapsed since each request was initially received
				by the agency;
						(K)data on the 10
				active administrative appeals with the earliest filing dates pending at the
				agency as of September 30 of the preceding year, including the number of
				business days that have elapsed since each request was initially received by
				the agency;
						(L)the number of
				expedited review requests received by the agency, the number that were granted
				and the number that were denied, the average and median number of days for
				adjudicating expedited review requests, and the number of requests that
				adjudicated within the required 10 days;
						(M)the number of fee
				waiver requests that were granted and the number that were denied, and the
				average and median number of days for adjudicating fee waiver
				determinations;
						.
				(b)Availability of
			 raw statistical dataSection 552(e)(2) of title 5, United States
			 Code, is amended by adding after the period the following: In addition,
			 each agency shall make the raw statistical data used in its reports available
			 electronically to the public upon request..
			10.Openness of
			 agency records maintained by a private entitySection 552(f) of title 5, United States
			 Code, is amended by striking paragraph (2) and inserting the following:
			
				(2)record
				and any other term used in this section in reference to information
				includes—
					(A)any information
				that would be an agency record subject to the requirements of this section when
				maintained by an agency in any format, including an electronic format;
				and
					(B)any information
				described under subparagraph (A) that is maintained for an agency by an entity
				under a contract between the agency and the
				entity.
					.
		11.Office of
			 Government Information Services
			(a)In
			 generalChapter 21 of title
			 5, United States Code, is amended by inserting after section 2119 the following
			 new section:
				
					2120.Office of
				Government Information Services
						(a)In
				generalThere is established in the National Archives an office
				to be known as the Office of Government Information
				Services.
						(b)National
				Information Advocate
							(1)In
				generalThe Office of Government Information Services shall be
				under the supervision and direction of an official to be known as the
				National Information Advocate who shall report directly to the
				Archivist of the United States.
							(2)Functions of
				office
								(A)Guidance for
				requesters
									(i)In
				generalThe Office of Government Information Services shall
				provide, as a non-exclusive alternative to litigation, guidance to FOIA
				requesters.
									(ii)Types of
				guidanceIn providing such guidance, the Office shall provide
				informal guidance to requesters and may provide fact-finding reviews and
				opinions to requesters. All reviews and opinions shall be non-binding and shall
				be initiated only on the request of FOIA requesters.
									(iii)
				AvailabilityAny written opinion issued pursuant
				to this section shall be available on the Internet in an indexed, readily
				accessible format.
									(iv)FOIA
				requestersIn this paragraph, the term FOIA
				requester or requester means a person who has made a
				request under section 552 of this title and who has been denied records or has
				not received a timely response to the request or to an administrative
				appeal.
									(B)Analyses of
				agency operationsThe Office of Government Information Services
				shall—
									(i)review polices and
				procedures of administrative agencies under section 552 of this title and
				compliance with that section by administrative agencies; and
									(ii)recommend policy
				changes to Congress and the President to improve the administration of section
				552 of this title, including whether agencies are receiving and expending
				adequate funds to ensure compliance with that section.
									(3)Impact on
				requester access to litigationNothing in this section shall
				affect the right of requesters to seek judicial review as described in section
				552 of this title.
							.
			(b)Technical and
			 conforming amendmentThe
			 table of sections for chapter 21 of title 5, United States Code, is amended by
			 inserting after the item relating to section 2119 the following:
				
					
						2120. Office of Government Information
				Services.
					
					.
			12.Accessibility of
			 critical infrastructure information
			(a)In
			 generalNot later than January 1 of each of the 3 years following
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall submit to Congress a report on the implementation and use of
			 section 214 of the Homeland Security Act of 2002 (6 U.S.C. 133),
			 including—
				(1)the number of
			 persons in the private sector, and the number of State and local agencies, that
			 voluntarily furnished records to the Department under this section;
				(2)the number of
			 requests for access to records granted or denied under this section;
				(3)such
			 recommendations as the Comptroller General considers appropriate regarding
			 improvements in the collection and analysis of sensitive information held by
			 persons in the private sector, or by State and local agencies, relating to
			 vulnerabilities of and threats to critical infrastructure, including the
			 response to such vulnerabilities and threats; and
				(4)an examination of
			 whether the nondisclosure of such information has led to the increased
			 protection of critical infrastructure.
				(b)FormThe
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
			13.Report on
			 personnel policies related to FOIANot later than 1 year after the date of
			 enactment of this Act, the Office of Personnel Management shall submit to
			 Congress a report that examines—
			(1)whether changes to
			 executive branch personnel policies could be made that would—
				(A)provide greater
			 encouragement to all Federal employees to fulfill their duties under section
			 552 of title 5, United States Code; and
				(B)enhance the
			 stature of officials administering that section within the executive
			 branch;
				(2)whether
			 performance of compliance with section 552 of title 5, United States Code,
			 should be included as a factor in personnel performance evaluations for any or
			 all categories of Federal employees and officers;
			(3)whether an
			 employment classification series specific to compliance with sections 552 and
			 552a of title 5, United States Code, should be established;
			(4)whether the
			 highest level officials in particular agencies administering such sections
			 should be paid at a rate of pay equal to or greater than a particular minimum
			 rate;
			(5)whether other
			 changes to personnel policies can be made to ensure that there is a clear
			 career advancement track for individuals interested in devoting themselves to a
			 career in compliance with such sections; and
			(6)whether the
			 executive branch should require any or all categories of Federal employees to
			 undertake awareness training of such sections.
			
